DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an alignment processing length”, “a second signal of the alignment processing length”, as recited in claim 2-10, 12-20  must be shown or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Objections
Claim 19 is objected to because of the following informalities: 
Claim 19 recites “the start point of the second signal is located at …” and “between the start point of the second signal and an end point of the second-channel signal …” which should be , which should be --the start point of the first signal is located at …-- and --between the start point of the first signal and an end point of the second-channel signal … --, respectively. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 5-8, 10-12 of U.S. Patent No. 11,200,907 B2 and wherein the feature “a received bitstream” is mapped to “a stereo audio signal of a current frame”, etc. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader version of the claims of U.S. Patent No. 11,200,907 B2. The following is the comparison between claims 1-20 of the instant application and the conflicting claims 1-2, 5-8, 10-12 of the U.S. Patent No. 11,200,907 B2:
Claims 1-20 in the current application
Conflicting claims 1-2, 5-8, 10-12 in U.S. Patent No. 11,200,907 B2
1. A stereo signal processing method, comprising: obtaining an inter-channel time difference (ITD) of a current frame based on a received bitstream, wherein the ITD of the current frame is a time difference between a first-channel signal of the current frame and a second-channel signal of the current frame; performing delay recovery processing on the first-channel signal based on the ITD of the current frame when a sign of the ITD of the current frame is different from a sign of an ITD of a previous frame of the current frame; and performing delay recovery processing on the second-channel signal based on the ITD of the previous frame when the sign of the ITD of the current frame is different from the sign of the ITD of the previous frame.










2. The stereo signal processing method of claim 1, wherein performing the delay recovery processing on the first-channel signal comprises stretching a first signal of a first processing length in the first-channel signal into a second signal of an alignment processing length, wherein the first processing length is based on the ITD of the current frame and the alignment processing length, and wherein the first processing length is less than the alignment processing length.


3. The stereo signal processing method of claim 2, wherein the first processing length is a difference between the alignment processing length and an absolute value of the ITD of the current frame.


4. The stereo signal processing method of claim 3, wherein a start point of the first signal is located after a start point of the second signal, and wherein a length between the start point of the first signal and the start point of the second signal is the absolute value of the ITD of the current frame.

5. The stereo signal processing method of claim 4, wherein the start point of the first signal is located at a start point of the first-channel signal or after the start point of the first-channel signal, and wherein a length between the start point of the first signal and an end point of the first-channel signal is greater than or equal to the difference between the alignment processing length and the absolute value of the ITD of the current frame.

6. The stereo signal processing method of claim 1, wherein performing the delay recovery processing on the second-channel signal of the current frame comprises compressing a first signal of a first processing length in the second-channel signal into a second signal of an alignment processing length, wherein the first processing length is based on the ITD of the previous frame and the alignment processing length, and wherein the first processing length is greater than the alignment processing length.



7. The stereo signal processing method of claim 6, wherein the first processing length is a sum of an absolute value of the ITD of the previous frame and the alignment processing length.

8. The stereo signal processing method of claim 7, wherein a start point of the first signal is located before a start point of the second signal, and wherein a length between the start point of the first signal and the start point of the second signal is the absolute value of the ITD of the previous frame.

9. The stereo signal processing method of claim 8, wherein the start point of the first signal is located at a start point of the second-channel signal or after the start point of the second-channel signal, and wherein a length between the start point of the first signal and an end point of the second-channel signal is greater than or equal to the alignment processing length.









10. The stereo signal processing method of claim 6, wherein a length between a start point of the second signal and a start point of the second-channel signal is equal to a preset length, and wherein a length between the start point of the second signal and a start point of the first-channel signal is equal to a sum of the preset length and the alignment processing length.






11. A stereo signal processing apparatus, comprising: one or more memories configured to store programming instructions; and at least one processor coupled to the one or more memories and configured to execute the programming instructions to cause the stereo signal processing apparatus to: obtain an inter-channel time difference (ITD) of a current frame based on a received bitstream, wherein the ITD of the current frame is a time difference between a first-channel signal of the current frame and a second-channel signal of the current frame; perform delay recovery processing on the first-channel signal based on the ITD of the current frame when a sign of the ITD of the current frame is different from a sign of an ITD of a previous frame of the current frame; and perform delay recovery processing on the second-channel signal based on the ITD of the previous frame when the sign of the ITD of the current frame is different from the sign of the ITD of the previous frame.


































12. The stereo signal processing apparatus of claim 11, wherein the at least one processor is further configured to execute the programming instructions to cause the stereo signal processing apparatus to stretch a first signal of a first processing length in the first-channel signal into a second signal of an alignment processing length, wherein the first processing length is based on the ITD of the current frame and the alignment processing length, and wherein the first processing length is less than the alignment processing length.


13. The stereo signal processing apparatus of claim 12, wherein the first processing length is a difference between the alignment processing length and an absolute value of the ITD of the current frame.


14. The stereo signal processing apparatus of claim 13, wherein a start point of the first signal is located after a start point of the second signal, and wherein a length between the start point of the first signal and the start point of the second signal is the absolute value of the ITD of the current frame.

15. The stereo signal processing apparatus of claim 14, wherein the start point of the first signal is located at a start point of the first-channel signal or after the start point of the first-channel signal, and wherein a length between the start point of the first signal and an end point of the first-channel signal is greater than or equal to the difference between the alignment processing length and the absolute value of the ITD of the current frame.

16. The stereo signal processing apparatus of claim 11, wherein the at least one processor is further configured to execute the programming instructions to cause the stereo signal processing apparatus to compress a first signal of a first processing length in the second-channel signal into a second signal of an alignment processing length, wherein the first processing length is based on the ITD of the previous frame and the alignment processing length, and wherein the first processing length is greater than the alignment processing length.



17. The stereo signal processing apparatus of claim 16, wherein the first processing length is a sum of an absolute value of the ITD of the previous frame and the alignment processing length.

18. The stereo signal processing apparatus of claim 17, wherein a start point of the first signal is located before a start point of the second signal, and wherein a length between the start point of the first signal and the start point of the second signal is the absolute value of the ITD of the previous frame.

19. The stereo signal processing apparatus of claim 18, wherein the start point of the second signal is located at a start point of the second-channel signal or after the start point of the second-channel signal, and wherein a length between the start point of the second signal and an end point of the second-channel signal is greater than or equal to the alignment processing length.









20. The stereo signal processing apparatus of claim 16, wherein a length between a start point of the second signal and a start point of the second-channel signal is equal to a preset length, and wherein a length between the start point of the second signal and a start point of the first-channel signal is equal to a sum of the preset length and the alignment processing length.

1. A stereo signal processing method, comprising: performing a delay estimation on a stereo audio signal of a current frame to determine a first inter-channel time difference of the current frame, wherein the first inter-channel time difference is a time difference between a first-channel signal of the current frame and a second-channel signal of the current frame, and wherein the first-channel signal is a first target-channel signal of the current frame; identifying that a sign of the first inter-channel time difference is different from a sign of a second inter-channel time difference of a previous frame previous to the current frame, wherein the second-channel signal of the current frame is on a same channel as a second target-channel signal of the previous frame; performing, in response to the identifying, a first delay alignment processing on the first-channel signal based on the first inter-channel time difference; and performing, in response to the identifying, a second delay alignment processing on the second-channel signal based on the second inter-channel time difference.

7. The stereo signal processing method of claim 6, wherein performing the second delay alignment processing comprises stretching a third signal of a second processing length in the second-channel signal into a fourth signal of a second alignment processing length to obtain the second-channel signal after the second delay alignment processing, wherein the second processing length is based on the second inter-channel time difference and the second alignment processing length, and wherein the second processing length is less than the second alignment processing length.

10. The stereo signal processing method of claim 7, wherein the second processing length is a difference between the second alignment processing length and an absolute value of the second inter-channel time difference.

11. The stereo signal processing method of claim 10, wherein at least one of the following: a fourth start point of the third signal is located after a fifth start point of the fourth signal, and wherein a fourth length between the fourth start point and the fifth start point is the absolute value of the second inter-channel time difference; or the fifth start point is located either at a sixth start point of the second-channel signal or after the sixth start point, and wherein a fifth length between the fifth start point and a second end point of the second-channel signal is greater than or equal to the second alignment processing length.





2. The stereo signal processing method of claim 1, wherein performing the first delay alignment processing comprises compressing a first signal of a first processing length in the first-channel signal into a second signal of a first alignment processing length to obtain the first-channel signal after the first delay alignment processing, wherein the first processing length is based on the first inter-channel time difference and the first alignment processing length, wherein the first processing length is greater than the first alignment processing length, and wherein the first signal is a part of the first-channel signal.

5. The stereo signal processing method of claim 2, wherein the first processing length is a sum of an absolute value of the first inter-channel time difference and the first alignment processing length.

6. The stereo signal processing method of claim 5, wherein at least one of the following: a first start point of the first signal is located before a second start point of the second signal, and wherein a first length between the first start point and the second start point is the absolute value of the first inter-channel time difference; the second start point is located either at a third start point of the first-channel signal or after the third start point, and wherein a second length between the second start point and a first end point of the first-channel signal is greater than or equal to the first alignment processing length; or the second start point is located before the third start point, wherein a third length between the second start point and the third start point is less than or equal to a transition section length, wherein the second length is greater than or equal to a sum of the first alignment processing length and the transition section length, and wherein the transition section length is less than or equal to the absolute value of the first inter-channel time difference.

8. The stereo signal processing method of claim 7, wherein a sixth length between a fifth start point of the fourth signal and a sixth start point of the second-channel signal is equal to a first preset length, and wherein the third length between the start point of the signal of the first alignment processing length and the start point of the first-channel signal is equal to a sum of the first preset length and the second alignment processing length.

12. A stereo signal processing apparatus, comprising: a memory configured to store executable instructions; and a processor coupled to the memory, wherein the executable instructions cause the processor to be configured to: perform a delay estimation on a stereo audio signal of a current frame to determine a first inter-channel time difference of the current frame, wherein the first inter-channel time difference is a time difference between a first-channel signal of the current frame and a second-channel signal of the current frame, and wherein the first-channel signal is a target-channel signal of the current frame; identify that a sign of the first inter-channel time difference is different from a sign of a second inter-channel time difference of a previous frame previous to the current frame, wherein the second-channel signal of the current frame is on a same channel as a target-channel signal of the previous frame; perform, in response to the identifying, a first delay alignment processing on the first-channel signal based on the first inter-channel time difference; and perform, in response to the identifying, a second delay alignment processing on the second-channel signal based on the second inter-channel time difference.

1. A stereo signal processing method, comprising: performing a delay estimation on a stereo audio signal of a current frame to determine a first inter-channel time difference of the current frame, wherein the first inter-channel time difference is a time difference between a first-channel signal of the current frame and a second-channel signal of the current frame, and wherein the first-channel signal is a first target-channel signal of the current frame; identifying that a sign of the first inter-channel time difference is different from a sign of a second inter-channel time difference of a previous frame previous to the current frame, wherein the second-channel signal of the current frame is on a same channel as a second target-channel signal of the previous frame; performing, in response to the identifying, a first delay alignment processing on the first-channel signal based on the first inter-channel time difference; and performing, in response to the identifying, a second delay alignment processing on the second-channel signal based on the second inter-channel time difference.

7. The stereo signal processing method of claim 6, wherein performing the second delay alignment processing comprises stretching a third signal of a second processing length in the second-channel signal into a fourth signal of a second alignment processing length to obtain the second-channel signal after the second delay alignment processing, wherein the second processing length is based on the second inter-channel time difference and the second alignment processing length, and wherein the second processing length is less than the second alignment processing length.

10. The stereo signal processing method of claim 7, wherein the second processing length is a difference between the second alignment processing length and an absolute value of the second inter-channel time difference.

11. The stereo signal processing method of claim 10, wherein at least one of the following: a fourth start point of the third signal is located after a fifth start point of the fourth signal, and wherein a fourth length between the fourth start point and the fifth start point is the absolute value of the second inter-channel time difference; or the fifth start point is located either at a sixth start point of the second-channel signal or after the sixth start point, and wherein a fifth length between the fifth start point and a second end point of the second-channel signal is greater than or equal to the second alignment processing length.





2. The stereo signal processing method of claim 1, wherein performing the first delay alignment processing comprises compressing a first signal of a first processing length in the first-channel signal into a second signal of a first alignment processing length to obtain the first-channel signal after the first delay alignment processing, wherein the first processing length is based on the first inter-channel time difference and the first alignment processing length, wherein the first processing length is greater than the first alignment processing length, and wherein the first signal is a part of the first-channel signal.

5. The stereo signal processing method of claim 2, wherein the first processing length is a sum of an absolute value of the first inter-channel time difference and the first alignment processing length.

6. The stereo signal processing method of claim 5, wherein at least one of the following: a first start point of the first signal is located before a second start point of the second signal, and wherein a first length between the first start point and the second start point is the absolute value of the first inter-channel time difference; the second start point is located either at a third start point of the first-channel signal or after the third start point, and wherein a second length between the second start point and a first end point of the first-channel signal is greater than or equal to the first alignment processing length; or the second start point is located before the third start point, wherein a third length between the second start point and the third start point is less than or equal to a transition section length, wherein the second length is greater than or equal to a sum of the first alignment processing length and the transition section length, and wherein the transition section length is less than or equal to the absolute value of the first inter-channel time difference.

8. The stereo signal processing method of claim 7, wherein a sixth length between a fifth start point of the fourth signal and a sixth start point of the second-channel signal is equal to a first preset length, and wherein the third length between the start point of the signal of the first alignment processing length and the start point of the first-channel signal is equal to a sum of the first preset length and the second alignment processing length.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for “stereo audio” in “time domain” to “mid-channel signal” with “left-channel signal” and “right channel-signal” under an stereo audio realm, and encoding and decoding “audio signal” of “audio frame”, etc., does not reasonably provide enablement for “stereo signal” of “current frame” and “previous frame”, “first-channel signal”, and “second-channel signal”, etc., as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
Claims 1 recites “obtaining an ITD of a current frame based on a received bitstream”, “a first-channel signal of the current frame”, “a second-channel signal …; performing delay recovery processing on the first-channel signal …; and performing delay recovery processing on the second-channel signal …”, etc., which have enablement scope problems because the disclosed implementation/operation in the specification only enable for “stereo audio” including “a left-channel signal and a right-channel signal” in an acoustic signal domain, etc., evidenced in the application specification para [0009], [0084], [0110], etc., but cannot enable one of ordinary skill in the art to make and/or use the invention for much broader terms of “obtaining an ITD of a current frame …”, “performing delay recover processing on the first-channel signal …” and “performing delay recovery processing on the second-channel signal …”, etc. For example, the scope of the over broadly claimed terms include the other types of stereo signal or signals such as stereo image/video signals captured by two cameras, stereo RF signals emitted/received by a pair of antennas, etc., which are involved in totally different signal/data characteristics, bandwidth requirements, data-specific algorithms/techniques, computing/storing complexities, and/or biological representations and processing dimensions. The instant specification does not teach any enablement for these types of signals at all.  Therefore, the specification does not enable any person skilled in the art to make and use the invention commensurate in scope with the claim. Claims 2-10 are rejected due to the dependencies to claim 1 and fail to rectify the problems claim 1 has had above.
Claim 11 is rejected for the at least similar reason described in claim 1 above since claim 11 recites the similar limitations as recited in claim 1. Claims 12-20 are rejected due to the dependencies to claim 12 and fail to rectify the problem claim 11 has had as discussed in claim 1 above.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection of claims 1-20 under 35 U.S.C. 112(a), as set forth in this Office Action above and objection of claim 19, AND a proper Terminal Disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is timely filed and purported to overcome the rejection of claims 1-20 on the ground of the nonstatutory obviousness-type double patenting over claims 1-2, 5-8, 10-12 of U.S. Patent No. 11,200,907 B2, as set forth in the Office Action above. Reasons for the allowable subject matter above are set forth below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The general concept of calculating an inter-channel time difference ITD or ICTD of any two of multi-channel input audio signals by using maximum of cross-correlation of the any two of multi-channel input audio signals, by using averaging multiple ITDs in a different ways and then selecting a best one, etc. and aligning between two audio channel signals in time domain or delaying one of the two audio channels in time domain or performing phase shift in frequency domain according to the calculated ITD, etc. at encoding and then a recovery processing is performed by aligning, delaying, or phase shifting back at decoding according to the calculated ITD, etc. was well nown in the art before the effective filing date of the claimed invention, evidenced by: 
Ojala (US 20110206209 A1) that discloses an apparatus for calculating inter-channel time difference ITD for multichannel input signals by a set of filter bank to dividing multichannel audio signals into different subband audio signals per channel (fig. 6), estimating spatial parameters including phase difference for each sub-band pairs (604 in fig. 6, fig. 8) by performing a first estimation via a first scheme and performing a second estimation via a second scheme (fig. 9), comparing reliability of each of two estimations, and select an estimate with a highest reliability value as a target phase difference value, and convert selected phase difference into the inter-channel time difference ITD for the sub-bands and wherein the phase difference mechanism is updated according to selected estimate of the phase difference for the sub-band;
Koninklijke et al (US 20080170711 A1) teaches an audio encoder by encoding the audio signals and wherein the input audio signals are first aligned with the calculated ITD (para [0092]) or the left channel signal is aligned by ITD/2 and the right channel signal is aligned by –ITD/2 (), and wherein alignment by ITD/2 and –ITD/2 of the left channel signal and the right channel signal is performed prior to the combination of the two audio signals (208 in fig. 2);
Virette et al (US 20150010155 A1) teaches a method to estimate inter-channel time difference value of the at least two audio input channel signals by determining a first set and a second set of coefficients c[b] for a function, determining a first set of encoding parameters ITD[b] based on a smoothing of the set of functions c[b] with respect to a frame sequence I of the multi-channel audio signal, the smoothing of the set of functions c[b] is determined by a first smoothing coefficient (SMW1), and determining a second set of encoding parameters instITD[b] based on the second smoothing coefficient (SMW2) with the set of functions c[b], and final parameter ITD is determined based on the quality of the instITD[b] and ITD[b], such as stability of the instITD[b] and ITD[b];
Virette et al (US 20150049872 A1) teaches a method for estimating inter-channel time difference value of the multichannel input audio signals by FFT transforming the multichannel input audio signals from time-domain to frequency domain, determining the ITD[b] for each frequency bin b and the ITD[b] including positive ITDs and negative ITDs, calculating a means of the all positive ITDs for every frequency bins and calculating a means of the all negative ITDs for every frequency bins, and selecting one of the means of the all positive ITDs and the all negative ITDs based on a criteria algorithm (fig. 3) and standard deviations for the positive ITD and for the negative ITD;
Briand et al (US 20130304481 A1) teaches a device and a method for determining an inter-channel time difference ITD of a multi-channel audio signal having at least two channels by seeking a time-lag corresponding to a positive time-lag inter-channel correlation candidate and a time-lag corresponding to a negative time-lag inter-channel correlation candidate through determination of a local maxima of a cross-correlation function involving at lest two different channels for the positive and the negative time-lags, determining a dominant channel by calculating an absolute value of a difference in amplitude between the inter-channel correlation candidates is smaller than a threshold value, and based on the dominant channel, a sign of the ITD and a current value of the ITD is extracted based on either the time-lag corresponding to the positive time-lag inter-channel correlation candidate or the time-lag corresponding to the negative time-lag inter-channel correlation candidate, 
Tammi (US 20120232912 A1, IDS) teaches an audio encoding and decoding scheme by windowing the dual microphone signals, transforming the windowed audio signals to frequency domain to generate audio signals in different subband, deriving a leading channel based on correlation of two channels or energy maximum of two channels, and delaying one of the two channels for aligning two audio channels before encoding and inserting the same amount of delay at decoding to recover channel positions, 
Atti et al (US 20170148447 A1, equivalent to WO2017087073 in IDS) teaches an stereo audio signal encoder and wherein the encoder determines a mismatch value indicative of an amount of a temporal mismatch or phase mismatch between a lagging audio channel and a leading audio channel of the received two audio channels and an offset value is derived from the mismatch and used to shift the target audio channel and wherein a transition between the target channel and the leading channel is detected according to to the previous and the current shift or offset values (fig. 21) and the shifted target channel and the reference channel are encoded to bitstream and transmitted to a decoder.
The Examiner has not found prior art that teaches or suggests the modification of the above references in the fields as such 
“… performing delay recovery processing on the first-channel signal based on the ITD of the current frame when a sign of the ITD of the current frame is different from a sign of an ITD of a previous frame of the current frame; and performing delay recovery processing on the second-channel signal based on the ITD of the previous frame when the sign of the ITD of the current frame is different from the sign of the ITD of the previous frame”, as recited in claim 1 and combined other claimed features as a whole in claim 1. For at least the reasons listed above, the other independent claim 11 and the dependent claims 2-10, 12-20 are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654